DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites:
4.  The air purifier according to claim 3, wherein the display is disposed along a front end of the electric base.  Emphasis added.

Claim 4 is indefinite because “the display” lacks antecedent basis.  See MPEP 2173.05(e).  Claim 4 depends from claims 1 and 3.  But the term “a display” is introduced in claim 2.  To overcome the rejection, claim 4 could be rewritten to depend from claim 2.



Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–4, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo et al., JP 2016114302A1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Kim, KR 20060111037A2.
Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Lee et al., US 2016/0010882 A1.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Lee and in further view of Hur et al., US 2006/0021359 A1.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view Marsh, US 3,616,624.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Kim et al., US 2013/0222672 A1.

Claims 1–4, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo et al., JP 2016114302A.
Regarding claim 1, Kazuo describes an air purifier M (corresponding to the claimed “air purifier”).  See Kazuo Fig. 1, p. 6.  The air purifier M comprises a main body case 10 (the “cabinet”) having an open front that is covered by front surface 70 (the “door”).  Id.  The front surface 70 is configured to be drawn out from the main body 10 to open an inner space of the main body, because the front surface 70 is removable, as seen in Fig. 3.  The front surface 70 has a front panel (the panel material of the front surface 70) for opening and closing the open front of the main body 10.  Id.
The air purifier M further comprises a HEPA filter 62 (the “air filter”) detachably coupled to the front surface 70.  See 
The air purifier M also comprises an upper unit 50 (the “upper panel”) spaced apart from a rear surface of the front surface 70 and coupled to the main body 10 to cover an upper portion of the main body 10.  See Kazuo Fig. 1, p. 6.  
The air purifier M further comprises a display groove that holds display part 54, because the display part 54 is recessed below the upper unit 50.  See Kazuo Figs. 1, 4, p. 7.  This groove is recessed downward along a front surface of the upper unit 50, and defines a space between a front surface of the upper unit 50 and the rear surface of the front surface 70 when the front surface 70 is inserted into the main body 10, as seen in Fig. 1.
The display part 54 corresponds to the “display module.”  See Kazuo Fig. 1, p. 7.  The display part 54 is exposed to the outside through the groove in which it sits.  Id.  The display part 54 is positioned on a front edge side of the upper unit 50 to be supported by the main body 10, as seen in Fig. 1.  The display part 54 is configured to be movable in a direction away from the front surface 70, as seen in Fig. 4.

    PNG
    media_image1.png
    883
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    888
    924
    media_image2.png
    Greyscale

Claim 2 requires for the air purifier of claim 1, the display module includes a display provided with a user input menu.  The display is disposed in a lower portion of the display groove.
Kazuo’s display part 54 includes a light emitting part 541h (the “display”) and a push button 543C (the “user input menu”).  See Kazuo Fig. 4, p. 8.   The light emitting part 541 is disposed in a lower portion of the groove that holds the display part 54, because the display part 54 is recessed in the groove, as seen in Fig. 1.
Claim 3 requires that the air purifier of claim 1 further comprises an electric plate installed inside the cabinet and positioned below the upper panel.  The air purifier also includes an air conditioned space formed below the electric plate, and an air blowing fan contained within the air conditioned space.  The display module is coupled to the electric plate.  The electric plate includes an electric base.  A plurality of electric components are installed on the electric base.  The electric plate also includes a base supporter extending upward along an edge of the electric base.  The base supporter supports the display module.
In Kazuo, the air purifier M comprises an operation board 54a (the “electric plate”) installed inside the main body 10 below the upper unit 50.  See Kazuo Fig. 8, p. 8.  The air purifier also comprises an air conditioned space below the operation board, which is the space inside the main body 10.  Id.  A fan unit 20 (the “air blowing fan”) is contained within the air conditioned space.  Id. at Fig. 4, p. 7.  
The display part 54 is coupled to the operation board 54a.  See Kazuo Fig. 8, p. 8.  The operation board 54a includes a lower operating frame 54b (the “electric base”).  Id. at Fig. 8, p. 8.  A plurality of electric components are installed on the operating frame Id. at Fig. 8, p. 8.  The operating frame 54b includes a base supporter extending upward along an edge of the operating frame 54b, which is the structure on the sides of the operating frame 54b that support the operation frame 54c.  Id.  
Claim 4 requires for the air purifier of claim 3, the display is disposed along a front end of the electric base.  
Figure 8 of Kazuo illustrates the optical path opening 541b (the “display”) being disposed along a front end of the operating frame 54b.  See Kazuo Fig. 8, p. 8.
Claim 21 requires for the air purifier of claim 1, the display module is positioned below at least one of an upper end of the upper end of the upper panel and an upper end of the door.
In Kazuo, the display unit 54 is positioned below an upper end of the upper unit 50, because the display unit 54 is recessed below the upper unit 50, as seen in Fig. 1.
Claim 22 requires for the air purifier of claim 1, the display module is positioned in front of the front surface of the upper panel.
In Kazu, the display unit 54 is positioned in front of the front surface of the upper unit 50, as seen in Fig. 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302A in view of Kim, KR 20060111037A.
Claim 5 
In Kazuo, the front surface 70 is movable in a front and rear direction of the main body, as seen in Fig. 4.  The display part 54 is independently movable in  forward and rearward directions away from or in the same direction as the front surface, because the display part 54 can be disconnected from the air purifier M, as seen in Fig. 4.
Kazuo differs from claim 5, because it fails to disclose the front surface 70 comprises a drawer.
However, Kim discloses an air cleaner comprising a filter apparatus 160, coupled to the front of the air cleaner.  See Kim Figs. 4, 6, abstract.  The filter apparatus 160 holds a filter 162.  Id.  The filter apparatus 160 is beneficial because it can be moved forward and backward, while remaining attached to the air purifier, to allow a user to change the filter 162.  Id.  It would have been obvious for Kazuo’s front surface 70 to comprise Kim’s filter apparatus 160, to provide this benefit.
With this modification, Kim’s filter apparatus 160 would correspond to the “drawer” of claim 5.

    PNG
    media_image3.png
    919
    740
    media_image3.png
    Greyscale

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302A in view of Lee et al., US 2016/0010882 A1.
Claim 6 requires for the air purifier of claim 3, the display module includes a display mounting portion on which a display printed circuit board (PCB) is installed.  A display cover is provided on an upper side of the display mounting portion.  Claim 7 requires for the air purifier of claim 6, the display module further includes a guide protrusion protruding rearward from the display cover.  The guide protrusion is inserted Claim 9 requires for the air purifier of claim 6, the display module further includes a guide slit formed in the display cover and extending in the front and rear directions.  A screw is inserted into the guide slit and fastened by a fastening box provided on the electric plate.
Kazuo fails to disclose these features.
However, Lee discloses a dehumidifier (an air purifier) comprising a manipulation unit 150 which is a display module because it is used to control the operation of the air conditioner, with a display part 152 for displaying an operation state of the dehumidifier.  Lee Fig. 5, [0044].  The manipulation unit 150 comprises a board case 154 (the “display mounting portion”) accommodating a PCB 153.  Id. at Fig. 5, [0097].  The manipulation unit 150 further comprises a top cover of the manipulation part 151 that a user touches, which corresponds to the “display cover.”  Id. at Fig. 5, [0044].  The manipulation unit 150 further comprises a case hook part 155 (the “guide protrusion protruding rearward from the display cover) and a unit fixing member 117 (the “guide rib”) into which the case hook part 155 is inserted.  Id. at Figs. 5, 6, [0097].  Lee’s manipulation unit 150 comprises an opening that receives screws S which corresponds to the “guide slit.”  Id. at Fig. 6, [0093].  The protruding part of manipulation unit 150 into which the opening that receives screw S is formed corresponds to the “boss.”  Id.
It would have been obvious to use Lee’s manipulation unit 150 as Kazuo’s display part 54 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  This substitution would be expected to produce predictable results because Lee’s manipulation unit 150 and 
Note that with this modification, Lee’s cover plate 110 that holds manipulation unit 150 would extend from Jeong’s front plate 120 toward the back of the outer case 10.  The cover plate 110 would correspond to the “electric plate” of claim 3.  The base of the manipulation unit 150 would correspond to the “electric base” and the manipulation part 151/display part 152 would correspond to the “electric components installed on the electric base.”  Lee Fig. 5, [0095].  The outer perimeter of the manipulation unit 150 would correspond to the “base support extending upward along an edge of the electric base…supporting the displaying module.”  Id.

    PNG
    media_image4.png
    1017
    613
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302A in view of Lee et al., US 2016/0010882 A1 and in further view of Hur et al., US 2006/0021359 A1.
Claim 8 requires that for the device of claim 7 wherein a spring is fitted into the guide protrusion.  One end of the spring is supported by the display cover, and the other end of the spring is supported by the guide rib.
The combination of Kazuo and Lee does not explicitly teach this feature.
However, Hur teaches an air conditioner with a display board 17 that is supported by an elastic spring 17a.  Hur Fig. 5, [0066].  The spring 17a is beneficial because it allows the display board 17 to return to its original position after being pushed by a user.  Id.  When Kazuo is modified in view of Lee, it would have been obvious to provide Hur’s spring 17a into Lee’s guide protrusion 155 with one end of the spring bring supported by the display cover and the other end of the spring is supported by the guide rib 117 in order to provide this benefit.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302A in view of Marsh, US 3,616,624.
Claim 23 requires for the device of claim 1, the upper panel and the front panel are formed of wood.
The combination of Jeong and Kim fails to teach this feature. 
However, in the air purifier arts, Marsh discloses an air purifier comprising an enclosure 34.  Marsh Fig. 1, col, 3, ll. 1–12.  The enclosure 34 comprises side walls 36, 48 and panels 42, 44.  Id.  The side walls and panels can be manufactured from wood, plastic or other suitable materials.  Id.  
It would have been obvious to manufacture Kazuo’s upper unit 50 and the front surface 70 from wood because this is a suitable material for manufacturing the panels of an air purifier.  See MPEP 2144.07 (the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302A in view of Kim et al., US 2013/022672 A1.
Claim 24 requires for the air purifier of claim 1, the display module includes a display cover forming an upper portion of the display module, and a damper assembly coupled to the display cover to control a moving speed of the display module.
In Kazuo, the sheet 541c correspond to the “display cover.”  See Kazuo Fig. 8, p. 8.  
Kazuo fails to disclose a damper assembly coupled to the display cover to control a moving speed of the display unit 54.
However, Kim discloses a device comprising a display unit 27 with an automated moving apparatus (the “damper assembly”) coupled to the display unit 27, to control a See Kim Fig. 1, [0048].  The moving apparats is beneficial because it allows a user to move the display unit 27 to a desired position.
It would have been obvious to use Kim’s moving apparatus with Kazau’s display unit 54, to allow a user to move the display unit 54 to a desired location.
Response to Arguments
Applicant’s arguments with respect to the previous rejection of Jeong, US 5,676,438 in view of Kim, US 2006/0278084 have been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An untranslated version of Kazuo is contained in the record as the 23-page Foreign Reference dated Feb. 03, 2020.  A translation is provided with this communication.  This communication cites to the untranslated version for the figures, and the translation for the text.
        
        2 Kim is contained in the record as the 12-page Foreign Reference dated Feb. 03, 2020.